Per Curiam. Attorney R.S. McCullough represents appellant Antonio Ayers, who was convicted of capital murder and sentenced to life imprisonment without parole. A notice of appeal was filed on Mr. Ayers’s behalf, and the appellate record was subsequently filed in this Court. Thereafter, Mr. McCullough received several extensions of the deadline for the filing of Mr. Ayers’s brief. In Ayers v. State, 332 Ark. 370, 960 S.W.2d 453 (1998), we granted Mr. McCullough’s request to extend the deadline to March 25, 1998, and cautioned that it was a “final extension.” That deadline was not met. Mr. McCullough filed motions on March 31, 1998, and April 8, 1998, urging this Court to accept his client’s belated brief, which was tendered on April 1, 1998. We granted Mr. McCullough’s motions on April 23, 1998, and accepted Mr. Ayers’s brief for filing.  On account of the circumstances described above, we order R.S. McCullough to appear before this Court on Thursday, May 14, 1998, at 9:00 a.m., to show cause why he should not be held in contempt for falling to file his client’s brief on or before March 25, 1998, as previously ordered. See Bell v. State, 332 Ark. 432, 961 S.W.2d 36 (1998).